Citation Nr: 1116714	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC), to include entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from April 1941 to September 1945.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative letter decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim on appeal.  The appellant submitted a notice of disagreement in October 2008, and timely perfected her appeal in July 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Review of the VA claims file reveals that the Veteran died in April 2008.  Shortly thereafter, also in April 2008, the appellant filed her claim of entitlement to DIC benefits, specifically for a nonservice-connected death pension.  The May 2008 administrative decision denied the appellant's claim on the bases that her income exceeded the maximum annual death pension limit set by law.

To establish basic eligibility for VA death pension benefits to a surviving spouse of a Veteran, the Veteran must have had the requisite military service identified at 38 U.S.C.A. § 1541 (a); 38 C.F.R. §§ 3.3, 3.314 (b).  Payment of VA pension benefits are made at specified annual maximum rates, reduced on a dollar-for-dollar basis by annualized countable income.  See 38 U.S.C.A. § 1521 (West 2002).  In determining countable income, all payments of any kind or from any source will be included, unless specifically excluded by law or regulation.  See 38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.271, 3.262, 3.272 (2010).  Necessary medical expenses may be deducted from countable income.  The maximum annual pension rate (MAPR) is set by Congress.  That rate, which changes annually, is published in Appendix B of the Veterans Benefit Administration Manual M21-1.  See 38 U.S.C.A. § 1521 (a)(b) (West 2002); 38 C.F.R. § 3.3 (a)(3), 3.23 (2010).

It does not appear that the appellant was provided adequate notice of VA's duties to notify and assist regarding her claim.  While she informed VA of the annual amount of Social Security Administration (SSA) income she was receiving, there is no indication that the appellant was informed that she may reduce her countable income.  As such, this claim must be remanded to provide the appellant an opportunity to submit any relevant expenses she currently has.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the appellant of the eligibility requirements for receipt of death pension benefits.  The appellant should be made aware of the types of expenses that may reduce her countable income.  The appellant should be afforded the opportunity to submit income and expense reports for the years from 2008 to the present.  Any such records so obtained should be associated with the Veteran's VA claims file.

2.  Following the completion of the foregoing development, and after undertaking any additional development which it deems necessary, the AMC should readjudicate the appellant's death pension claim.  If the benefit sought on appeal remains denied, the AMC should provide the appellant with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


